Appeal by defendant from a judgment of the Supreme Court, Queens County (Clabby, J.), rendered April 26,1984, convicting him of attempted murder in the second degree, assault in the first and second degrees, and criminal possession of a weapon in the fourth degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial of defendant’s motion to suppress certain statements (Posner, J.).
Judgment affirmed.
The record indicates that defendant was properly advised of his Miranda rights and that he understood and spoke English sufficiently to knowingly and voluntarily waive them. Since the Judge at the suppression hearing actually observed defendant and heard the testimony, his determination in this regard should not be disturbed. Defendant has advanced no persuasive reason for us to find that the hearing court was in error {People v Yukl, 25 NY2d 585, cert denied 400 US 851).
*776In addition, we perceive no basis for concluding that the sentence warrants modification in the interest of justice (People v Towns, 109 AD2d 764; People v Kazepis, 101 AD2d 816). Thompson, J. P., Brown, Niehoff and Lawrence, JJ., concur.